Citation Nr: 0708036	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  03-32 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to a disability rating greater than 20 
percent for service-connected postoperative medial 
meniscectomy for medical meniscus tear of the right knee  
with post-traumatic degenerative joint disease.

3.  Entitlement to a disability rating greater than 10 
percent for service-connected arthralgia and joint disease of 
the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1974 to June 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the above claims.

This matter was previously before the Board in May 2006, 
wherein it was remanded for additional development.  The case 
is now returned to the Board for appellate review.

The issues of entitlement to an increased disability rating 
for the service-connected postoperative medial meniscectomy 
for medical meniscus tear of the right knee  with post-
traumatic degenerative joint disease, and arthralgia and 
joint disease of the left knee are addressed in the REMAND 
portion of the decision below and are  REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in November 1997, the RO denied the 
veteran's claim of entitlement to service connection for 
hypertension.  The veteran did not appeal.

2.  Evidence received since the November 1997 RO decision is 
either duplicative or cumulative, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The unappealed November 1997 RO decision denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104(a), 20.1103 
(2006).

2.  Subsequent to the November 1997 RO decision that denied 
entitlement to service connection for hypertension, new and 
material evidence sufficient to reopen the claim was not 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him  whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA satisfied the duty to notify by means of letters to the 
veteran from VA dated in July 2001 and May 2006.  The veteran 
was told of what was required to substantiate his claim for 
reopening a previously denied claim, and of his and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that he identified as being helpful to his 
claim.  The letters provided the veteran with notice of what 
evidence and information was necessary to reopen his 
previously denied claim and to establish entitlement to the 
underlying claims for the benefits sought on appeal.  Kent v. 
Nicholson, 20 Vet App 1 (2006).  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.  The RO stated that it was giving him 
the opportunity to submit additional evidence or request 
assistance prior to making a decision.

To any extent that the veteran was not provided adequate VCAA 
notice prior to the RO's initial adjudication of his claim, 
this is harmless error.  There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  The content of 
the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Since the veteran's claim to reopen a previously denied claim 
was denied by the RO and is also being denied by the Board, 
as discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to that issue.  See the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2006). The 
veteran's relevant VA medical treatment records have been 
obtained, as discussed below. There is no indication of any 
additional, relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  Here, a medical opinion is not required 
because the veteran has not submitted any new and material 
evidence that is sufficient to reopen the claim, and the duty 
to assist in the development of the claim is not therefore 
triggered.  See 38 U.S.C.A § 5103A(f) (Providing that nothing 
as to VA's duty to assist shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible. Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

New and material evidence for hypertension

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
cardiovascular-renal disease, may be established based on a 
legal "presumption" by showing that either disability 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Essentially, the veteran is seeking service connection for 
hypertension.  Although the claim was first denied in 
November 1997, the veteran presently reasserts his 
contention.  Having carefully considered the veteran's 
contentions in light of the applicable law and the evidence 
of record, the Board finds that the veteran has not submitted 
new and material evidence that is required to reopen 
consideration of the claim on its merits.  There has been no 
competent medical evidence to suggest that the veteran's 
hypertension was currently manifested as a result of his 
active service.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg 45620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
claim of new and material evidence was received by the RO in 
July 2001, it therefore predates August 2001, and the new 
regulatory criteria are not applicable.

The last denial of the veteran's claim was in November 1997.  
At that time, the evidence of record included the veteran's 
service medical records which were completely negative of any 
diagnoses of hypertension or of elevated blood pressure 
readings.

Subsequent to service, a VA examination report dated in 
October 1993 shows that the veteran's blood pressure readings 
ranged from 136/83 to 144/87.  There was no pertinent 
diagnosis.  Thereafter, VA outpatient treatment records dated 
from January 1995 to April 1995 show two blood pressure 
readings of 136/84 and 132/80.

In its November 1997 decision, the RO determined that as 
there was no evidence of treatment for or diagnosis of 
hypertension during the veteran's period of active service, 
nor of hypertension manifested to a compensable degree within 
one year following his discharge from service, entitlement to 
service connection was not warranted.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated November 26, 1997.  He did not appeal this 
decision, thus the denial became final.  38 U.S.C.A. §§ 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2006).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.   New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  For the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be 
presumed; however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

As noted, the veteran's petition to reopen his claim was 
received in July 2001.  Thereafter, a VA examination report 
dated in December 1998, shows that the veteran had a blood 
pressure reading of 171/108.  The diagnosis was hypertension.  
However, apart from the identification of the veteran as 
having hypertension, the record is wholly devoid of any 
mention of the veteran's service as a causal factor.

Received also were VA outpatient treatment records dated from 
March 2000 to December 2002 and from August 2005 to June 
2006, indicating the presence, but not the etiology, of 
hypertension.

A private medical record from J. Stephens, M.D., dated in 
February 2002, shows that the veteran reported a history of 
hypertension.  Blood pressure was read to be 155/82.  The 
impression, in pertinent part, included history of 
hypertension.

A progress note from Dr. Stephens dated in March 2005 shows 
that the veteran's blood pressure was 144/100.  The 
assessment, in pertinent part, was hypertension.

Under the law applicable to this matter, the Board finds that 
new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for 
hypertension.  The newly submitted VA and private medical 
treatment records, although not previously of record, are not 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  None of these records 
suggest that the veteran's current hypertension is in any way 
related to his active service.  In fact, there is no evidence 
of record showing that the veteran's current hypertension had 
its onset during service or is related to any in-service 
disease or injury.  Additional evidence which consists of 
records of post-service treatment that does not indicate that 
a condition is service connected, is not new and material.  
Cox v. Brown, 5 Vet. App. 95, 99 (1993); see Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992) (Observing that evidence of the 
appellant's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service).  

The Board has also considered the veteran's statements with 
regard to his claim.  Although presumed to be true, see 
Justus, they are repetitive of previous statements made which 
were previously considered by VA, and are therefore not new.  
The veteran is not competent to offer evidence on matters 
such as medical diagnosis or medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Because such 
evidence is not competent, it is not material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Accordingly, the Board finds that the evidence received 
subsequent to the November 1997 RO decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for hypertension. 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).

ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for hypertension 
is not reopened and the appeal is denied.


REMAND

With regard to the issues of entitlement to an increased 
disability rating for the service-connected postoperative 
medial meniscectomy for medical meniscus tear of the right 
knee with post-traumatic degenerative joint disease, and 
arthralgia and joint disease of the left knee, unfortunately, 
another remand is required so as to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.

In its May 2006 Remand, the Board directed the RO to request 
and obtain all outstanding VA treatment records, dated from 
December 2002 to the present.  Although the evidence of 
record shows that in July 2006, the veteran submitted copies 
of VA outpatient treatment records which were in his 
possession dated from August 2005 to June 2006, the record 
does not indicate whether the RO contacted the appropriate VA 
medical facilities in an effort to obtain treatment records 
of the veteran dated from December 2002 to the present.  
Accordingly, any such records must be obtained on remand.  38 
U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 
(1992) (Observing that any VA treatment records that have 
been generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered).

Compliance by the RO/AMC is mandatory, and it nor the Board 
may waive such compliance.  The Board is obligated by law to 
ensure that the RO complies with its directives. "[A] remand 
by . . . the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders."  In other words, where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

The veteran has also averred that his bilateral knee 
conditions have worsened.  As the most recent VA examination 
of the veteran's service-connected bilateral knee 
disabilities of record is from March 2003, on remand the 
veteran should be scheduled for a VA examination of the knees 
in order to assess the nature and severity of his service-
connected bilateral knee disabilities.  VA has a duty to 
provide a medical examination or to obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. 
§ 103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(4) 
(2006).  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical 
Center and obtain and associate with the 
claims file any outstanding records of 
treatment pertaining to the veteran's 
bilateral knee disabilities, dated since 
December 2002.

2.  Schedule the veteran for a VA joints 
examination.  The examiner should be 
provided a copy of this Remand together 
with the veteran's entire claims file, and 
the examiner is asked to indicate that he 
or she has reviewed the claims file in 
conjunction with conducting the 
examination.  All necessary tests, 
including X-rays if indicated, should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should identify all residuals 
attributable to the veteran's service-
connected postoperative medial 
meniscectomy for medical meniscus tear of 
the right knee with post-traumatic 
degenerative joint disease, and arthralgia 
and joint disease of the left knee.

The examiner should note the ranges of 
motion for each knee.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is 
likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or 
when either knee is used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.

Any indications that the veteran's 
complaints of pain or other symptomatology 
are not in accord with physical findings 
on examination should be directly 
addressed and discussed in the examination 
report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

3.  Review the claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full.  
Specific attention is directed to the 
requested VA treatment records and 
examination report.  Ensure that the 
medical report is complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinion 
requested, it must be returned to the 
doctor for correction.  38 C.F.R. § 4.2 
(2005); see also Stegall, 11 Vet. App. at 
268.

4.  Readjudicate the veteran's claims for 
an increased disability rating.  If the 
benefits sought on appeal remain denied, 
provide the veteran and his representative 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


